EXHIBIT 12 AT&T INC. COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES Dollars in Millions ThreeMonths Ended March 31, (Unaudited) Year Ended December 31, Earnings: Income from continuing operations before income taxes $ Equity in net income of affiliates included above Fixed charges Distributed income of equity affiliates 17 13 97 Interest capitalized Earnings, as adjusted $ Fixed Charges: Interest expense $ Interest capitalized 73 36 Dividends on preferred securities - - - 4 3 3 31 Portion of rental expense representative of interest factor Fixed Charges $ Ratio of Earnings to Fixed Charges
